DECISION OF DISMISSAL
This matter is before the court on its own motion to dismiss this case for lack of prosecution. On June 23, 2011, the court sent the parties a Journal Entry instructing Plaintiff to file, within 14 days of the date of the Journal Entry, a written status report stating whether Plaintiff wishes to continue this appeal and, if so, providing three mutually convenient trial dates. The Journal Entry stated that Plaintiff's failure to comply with the deadlines set forth therein would result in dismissal of Plaintiff appeal.
Plaintiff's deadline has passed and the court has not received the Plaintiff's written status report or any further communication from Plaintiff. As a consequence, the court finds this matter should be dismissed for lack of prosecution. Now, therefore,
IT IS THE DECISION OF THIS COURT that this matter is dismissed.
Dated this ___ day of July 2011.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the date ofthe Decision or this Decision becomes final and cannot bechanged.
This document was signed by Magistrate Pro Tempore Allison R.Boomer on July 20, 2011. The Court filed and entered thisdocument on July 20, 2011.
 *Page 1